I am not willing to go so far as to say that, as a matter of law, it was not negligent to operate a train over the crossing in question at a speed of 50 miles per hour. In many respects the facts involved are similar to the facts in Molden v. M. St. P.  S. S. M. Ry. Co. 160 Minn. 471, 200 N.W. 740, where the question of the reasonableness of defendant's speed was held to be one of fact for the jury. In each instance the track passed through a village of about 700 population; the accident occurred in the daytime; the driver of the automobile had about the same view in the direction from which the train was approaching; the crossing was a much used crossing. Favorable to defendant's version in the instant case is the fact that more adequate warning signs were located at the crossing than were shown to exist in the Molden case. On the other hand, however, the accident in the Molden case occurred in the summer, while the one in the instant case occurred in the winter when the ground and surroundings were covered with snow. In the Molden case the highway crossed the track in a clear-cut manner, while in this case the highway takes an irregular jog at the railroad crossing.
Taking everything into consideration, it seems to me that the question as to whether the train was traveling at an excessive rate of speed under all of the existing conditions was one of fact for the jury. That being so, judgment notwithstanding the verdict should not be granted.